Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2017

The Court of Appeals hereby passes the following order:

A17D0274. ALBERT G. HILL, III v. MHTE-DD, LLC.

      MHTE-DD, LLC filed this action against Albert G. Hill, III, Erin Hill, and

third-party defendant Wilmington Trust, N.A., seeking, inter alia, to dispossess the

Hills of certain real property and to obtain interlocutory injunctive relief requiring the

Hills to allow it to access the real property to show it to potential buyers.

      The trial court entered an “Interim Order” on January 23, 2017, requiring the

defendants to allow MHTE-DD, LLC such access to the property at certain times on

designated dates. On January 27, 2017, Albert Hill filed this application for

discretionary appeal contesting that order.

      It appears that the order Hill seeks to appeal is directly appealable. See OCGA

§ 5-6-34 (a) (4) (granting a right of direct appeal from all “orders granting or refusing

applications . . . for interlocutory or final injunctions”); Haygood v. Tilley, 295 Ga.

App. 90 n. 1 (670 SE2d 800) (2008). Under OCGA § 5-6-35 (j), this court will grant

an otherwise timely discretionary application if the lower court’s order is subject to

direct appeal. Accordingly, this application is hereby GRANTED. Hill shall have ten
days from the date of this order to file a notice of appeal with the trial court.1 The

trial court is instructed to include a copy of this order in the appellate record.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/27/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
       If Hill has already filed a notice of appeal from this order, he need not file a
second notice.